Detail Action 
	This Office Action is in responsive to Applicant’s Responses on 11/25/2020. Claims 1-20 are pending for examination. Claims 1, 8 and 15 are independent Claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-9, 11-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashtekar et al. (US 2005/0223328 hereinafter Ashtekar) in view of Choi et al. (U.S. 2012/0226706 hereinafter Choi) in further view of Yuen et al. (US 2014/0157153 hereinafter Yuen).
	As Claim 1, Ashtekar teaches a method for changing a profile picture of a user of a social network platform, comprising: 
receiving a user post for posting to the social network platform (Ashtekar (¶0053 line 5-8, fig. 5 item 510), text messages are monitored on a social.); 
performing sentiment analysis on electronic text associated with the user post to identify a post sentiment (Ashtekar (¶0049 line 4-15, ¶0053 line 5-8), sentiment analysis on text is used to identify user post sentiment. Ashtekar (¶0056 line 4-5, fig. 5 item 540) teaches that system modifies user’s avatar based on the detected post sentiment mentioned in paragraphs 0049, 0053. ; 
Ashtekar may not explicitly disclose that post sentiment differs from a sentiment associated with the profile picture while Choi teaches:
determining that the post sentiment differs from a sentiment associated with the profile picture (Choi (¶0050 line 3-12, fig. 4 item 415) expressively teaches “determining that the post sentiment differs from a sentiment associated with the profile picture” by “determine whether mood change request exceeds a preset reference value (Choi (paragraph 0050 line 3-5, figure 4 item 415))”. Mood change is construed as the difference between “previous mood”, the mood that the system is on right now, and the “current mood”, the mood that the system is about to switch to. Therefore, “post sentiment” is the “current mood” and “the sentiment associated with the profile picture” is the “previous mood”. When the “current mood” differs from “previous mood” more than a preset value, the mood change is executed.); and
more closely relative to the associated sentiment of the profile picture (Choi (¶0050 line 3-12, fig. 4 item 415) expressively teaches system determines whether mood change is more than a preset value. When mood change is executed from a previous mood to a present mood, the present mood is more closely related to the profile picture because the profile picture reflects the new mood. Ashtekar teaches that profile picture is changed to reflect user’s “current mood”)
It would have been obvious for one of ordinary skill in the art before the effective filing day of the invention to have combined Ashtekar’s mood change with Choi’s determination of mood change module with reasonable expectation of success. The motivation to combine Ashtekar’s mood change with Choi’s determination of mood change module would be to allow 
Ashtekar in view of Choi may not explicitly disclose a different profile image that matches the sentiment and matching the post sentiment based on context while Yuen teaches:
a sentiment expressed by the profile picture wherein the sentiment expressed by the profile picture is determined according to predetermined categories, or by performing emotional categorization using handcrafted rules or a machine learning technique (Yuen (¶0036 line 2-7, 15-19, 21-36), profile image of the user is select to match with the detected sentiment. System analyzes in real-time for images matched with sentiment expression. Method includes predetermined categories (images with certain expressions).); and
identifying a candidate replacement profile picture expressing sentiment that matches the post sentiment more closely relative to  the expressed sentiment of the profile picture (Yuen (¶0036 line 2-7), a candidate replacement profile picture is detected based on expression appropriate to the determined emotion)
wherein matching the post sentiment is based on a context of the post (Yuen (¶0035 line 1-8, ¶0040 line 5-9, fig. 4 item 410, 420), context of the post (emotional indicial) is used for detecting user emotion).
It would have been obvious for one of ordinary skill in the art before the effective filing day of the invention to have combined Ashtekar in view of Choi’s profile picture with Yuen’s candidate replacement profile picture with a reasonable expectation of success. The motivation to replace Ashtekar in view of Choi’s profile picture with Yuen’s candidate replacement in order to allow participant in chat session to personally connect with each other using user profile images.

As Claim 2, besides Claim 1, Ashtekar in view of Choi teaches further comprising: 
replacing the profile picture with the candidate replacement profile picture (Ashtekar (¶0054, fig. 5 item 520, ¶0047 line 1-6, fig. 3-4), profile picture in figure 4 replaces the current profile picture in figure 3.).

As Claim 4, besides Claim 1, Ashtekar in view of Choi teaches wherein replacing the profile picture with the replacement profile picture is selectively performed relative to two or more other users (Ashtekar (¶0056 line 1-6), profile picture is selectively changed relative to online users.).

	As Claim 5, besides Claim 2, Ashtekar in view of Choi teaches wherein the user post is a communication to a group of recipient users, wherein the replacement profile is visible to the group of recipient users but not to other users (Ashtekar (¶0055 line 4-7, ¶0056 line 1-6), profile picture is selectively changed relative to a group of user(s) online with the user.).

	As Claim 6, besides Claim 1, Ashtekar in view of Choi teaches wherein the user post is an interaction with another user's post (Ashtekar (¶0053 line 5-8, fig. 5 item 510), text messages are monitored on a social.).

	As Claim 7, besides Claim 6, Ashtekar in view of Choi teaches wherein the interaction is any one of a "like" or "share" (Ashtekar (¶0045 line 13-20), interaction includes plurality of emotion (love or applause).).

	As Claim 8, Ashtekar teaches a computer program product for changing a profile picture of a user of a social network platform, the computer program product comprising a non-transitory tangible storage device (Ashtekar (¶0085 line 5, fig. 11 item 1103), memory) having program code embodied therewith, the program code executable by a processor of a computer to perform a method (Ashtekar (¶0085 line 4, fig. 11 item 1100), central processing unit (CPU).), the code comprising code for: 
The rest of the limitation(s) are rejected for the same reason as Claim 1.

	As Claim 9, besides Claim 8, Ashtekar in view of Choi teaches further comprising code for: replacing, by the processor, the profile picture with the candidate replacement profile picture (Ashtekar (¶0054, fig. 5 item 520, ¶0047 line 1-6, fig. 3-4), profile picture in figure 4 replaces the current profile picture in figure 3.).

	As Claim 11, besides Claim 8, Ashtekar in view of Choi teaches wherein replacing the profile picture with the replacement profile picture is selectively performed relative to two or more other users (Ashtekar (¶0056 line 1-6), profile picture is selectively changed relative to online users.).

	As Claim 12, besides Claim 9, Ashtekar in view of Choi teaches wherein the user post is a communication to a group of recipient users, wherein the replacement profile is visible to the group of recipient users but not to other users (Ashtekar (¶0055 line 4-7, ¶0056 line 1-6), profile picture is selectively changed relative to a group of user(s) online with the user.).

	As Claim 13, besides Claim 8, Ashtekar in view of Choi teaches wherein the user post is an interaction with another user's post (Ashtekar (¶0053 line 5-8, fig. 5 item 510), text messages are monitored on a social.).

	As Claim 14, besides Claim 13, Ashtekar in view of Choi teaches wherein the interaction is any one of a "like" or "share" (Ashtekar (¶0045 line 13-20), interaction includes plurality of emotion (love or applause).).
	
	As Claim 15, Ashtekar teaches a computer system for changing a profile picture of a user of a social network platform, the computer system comprising:
one or more computer devices each having one or more processors (Ashtekar (¶0085 line 4, fig. 11 item 1100), central processing unit (CPU).) and one or more tangible storage devices (Ashtekar (¶0085 line 5, fig. 11 item 1103), memory); and 
a program embodied on at least one of the one or more storage devices, the program having a plurality of program instructions for execution by the one or more processors (Ashtekar (¶0086 line 1-3), programs are stored on storage device for execution.), the program instructions comprising instructions for: 
The rest of the limitation(s) are rejected for the same reason(s) as Claim 1.

	As Claim 16, besides Claim 15, Ashtekar in view of Choi teaches further comprising: 
replacing the profile picture with the candidate replacement profile picture (Ashtekar (¶0054, fig. 5 item 520, ¶0047 line 1-6, fig. 3-4), profile picture in figure 4 replaces the current profile picture in figure 3.).

As Claim 18, besides Claim 15, Ashtekar in view of Choi teaches wherein replacing the profile picture with the replacement profile picture is selectively performed relative to two or more other users (Ashtekar (¶0056 line 1-6), profile picture is selectively changed relative to online users.).

	As Claim 19, besides Claim 16, Ashtekar in view of Choi teaches wherein the user post is a communication to a group of recipient users, wherein the replacement profile is visible to the group of recipient users but not to other users (Ashtekar (¶0055 line 4-7, ¶0056 line 1-6), profile picture is selectively changed relative to a group of user(s) online with the user.).

	As Claim 20, besides Claim 15, Ashtekar in view of Choi teaches wherein the user post is an interaction with another user's post (Ashtekar (¶0053 line 5-8, fig. 5 item 510), text messages are monitored on a social.).

Claim 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashtekar and  Choi in view of Yuen in further view of Allen et al. (US 9,741,147 hereinafter Allen).
As Claim 3, besides Claim 1, Ashtekar in view of Choi in view of Yuen teaches
identifying a set of additional candidate replacement profile pictures each having an associated sentiment that matches the post sentiment more closely relative to the associated sentiment of the profile picture (Ashtekar (¶0054, fig. 5 item 520, ¶0047 line 1-6, fig. 3-4), profile picture in figure 4 replaces the current profile picture in figure 3.); 
replacing the profile picture with the replacement profile picture (Ashtekar (¶0054, fig. 5 item 520, ¶0047 line 1-6, fig. 3-4), profile picture in figure 4 replaces the current profile picture in figure 3.).
Ashtekar in view of Choi in further view of Yuen may not explicitly disclose user option for selecting profile picture while Allen teaches:
providing an option to the user to select from among the candidate profile picture and the set of additional candidate replacement profile pictures (Allen (col. 8 line 54-60, fig. 2 item 150), user has option to stop/override avatar modification.); 
receiving a selection, from the user, of a replacement profile picture based on the provided option (Allen (col. 8 line 54-60, fig. 2 item 150), user has option to stop/override profile picture modification. The profile picture is not modified when it is inappropriate.); and 
It would have been obvious for one of ordinary skill in the art before the effective filing day of the invention to have combined Ashtekar in view of Choi in further view of Yuen’s profile picture with Allen’s selection option with a reasonable expectation of success. The motivation to combine Ashtekar in view of Choi in further view of Yuen’s profile picture with Allen’s selection option would be to help user fully understand the context of a communication (Allen (col. 1 line 37-38)).

As Claim 10, besides Claim 8, Ashtekar in view of Choi teaches
identifying, by the processor, a set of additional candidate replacement profile pictures each having an associated sentiment that matches the post sentiment more closely relative to the associated sentiment of the profile picture (Ashtekar (¶0054, fig. 5 item 520, ¶0047 line 1-6, fig. 3-4), profile picture in figure 4 replaces the current profile picture in figure 3.);  
replacing, by the processor, the profile picture with the replacement profile picture (Ashtekar (¶0054, fig. 5 item 520, ¶0047 line 1-6, fig. 3-4), profile picture in figure 4 replaces the current profile picture in figure 3.).
Ashtekar in view of Choi may not explicitly disclose user option for selecting profile picture while Allen teaches:
providing, by the processor, an option to the user to select from among the candidate profile picture and the set of additional candidate replacement profile pictures (Allen (col. 8 line 54-60, fig. 2 item 150), user has option to stop/override avatar modification.); 
receiving, by the processor, a selection, from the user, of a replacement profile picture based on the provided option (Allen (col. 8 line 54-60, fig. 2 item 150), user has option to stop/override profile picture modification. The profile picture is not modified when it is inappropriate.); and
It would have been obvious for one of ordinary skill in the art before the effective filing day of the invention to have combined Ashtekar in view of Choi in further view of Yuen’s profile picture with Allen’s selection option with reasonable expectation of success. The motivation to combine Ashtekar in view of Choi in further view of Yuen’s profile picture with Allen’s selection option would be to help user fully understand the context of a communication (Allen (col. 1 line 37-38)).

As Claim 17, besides Claim 15, Ashtekar in view of Choi teaches
identifying a set of additional candidate replacement profile pictures each having an associated sentiment that matches the post sentiment more closely relative to the associated sentiment of the profile picture (Ashtekar (¶0054, fig. 5 item 520, ¶0047 line 1-6, fig. 3-4), profile picture in figure 4 replaces the current profile picture in figure 3.); 
replacing the profile picture with the replacement profile picture (Ashtekar (¶0054, fig. 5 item 520, ¶0047 line 1-6, fig. 3-4), profile picture in figure 4 replaces the current profile picture in figure 3.).
Ashtekar in view of Choi may not explicitly disclose user option for selecting profile picture while Allen teaches:
providing an option to the user to select from among the candidate profile picture and the set of additional candidate replacement profile pictures (Allen (col. 8 line 54-60, fig. 2 item 150), user has option to stop/override avatar modification.); 
receiving a selection, from the user, of a replacement profile picture based on the provided option (Allen (col. 8 line 54-60, fig. 2 item 150), user has option to stop/override profile picture modification. The profile picture is not modified when it is inappropriate.); and 
It would have been obvious for one of ordinary skill in the art before the effective filing day of the invention to have combined Ashtekar in view of Choi in further view of Yuen’s profile picture with Allen’s selection option with reasonable expectation of success. The motivation to combine Ashtekar in view of Choi in further view of Yuen’s profile picture with Allen’s selection option would be to help user fully understand the context of a communication (Allen (col. 1 line 37-38)).
Response to Arguments
Response to Claim Rejection under 35 U.S.C. §103:
	As Claim 1, Applicant argues that a limitation in claim 1 is not taught by the cited references (third paragraph of page 11 in the remarks).

    PNG
    media_image1.png
    81
    562
    media_image1.png
    Greyscale

Applicants’ arguments are moot because new reference Yuen teaches the limitation(s).
Objections to the Drawings:
	Applicant amended the drawings; therefore, the objection(s) are respectfully withdrawn.
Dependent Claims:
	Dependent Claims are not allowable for the reasons above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333.  The examiner can normally be reached on M-F: 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2142